Citation Nr: 1739904	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for seborrheic dermatitis.

2.  Entitlement to a compensable evaluation for herpes simplex virus.

3.  Entitlement to a compensable evaluation for left ring finger fracture (non-dominant).

4.  Entitlement to a compensable evaluation for left small finger stiff proximal interphalangeal flexion contracture with stiffness and pain.

5.  Entitlement to a compensable evaluation for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2006.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during an August 2016 hearing.  A transcript of that hearing is in the record before the Board.  

During the hearing, the Veteran raised the issue of entitlement to convalescence benefits for 2010 surgery for the service-connected disability of the left small finger.  The Veteran is advised that his statements at August 2016 hearing do not meet the standards of an intent to file under 38 C.F.R. § 3.155 (b) (2016) or those of a complete claim under 38 C.F.R. § 3.155 (a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record reflects that the most recent VA examinations of the disabilities on appeal were conducted in July 2010.  The Veteran testified during the hearing that he underwent surgery of the right foot in 2011.  Surgery on the ring finger had been recommended in 2014 or early 2015.  He stated that his seborrheic dermatitis was now on his legs, calves and back, in addition to his scalp, face and neck.  

Given the passage of time combined and evidence of possible worsening, the Board finds that additional development of the claim is warranted to determine the current nature, extent, severity and manifestations of the disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

During the hearing the Veteran also testified that he received treatment for the issues on appeal from the El Paso VA as well as local private doctors.  

The most recent records from the El Paso Health Care System (HCS) in the record before the Board are dated December 27, 2016.  Thus, it appears that additional VA treatment records may exist that have not been obtained and associated with the Veteran's eFolders.  On remand, all outstanding VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Veteran should be asked to provide identifying information and authorizations for any outstanding records of private treatment of the disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records, to include those from the El Paso HCS dated after December 27, 2016.

2.  After obtaining any identifying information and authorizations, obtain and associate with the Veteran's eFolders copies of all outstanding records of private treatment of the disabilities on appeal.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected seborrheic dermatitis and herpes simplex virus.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the seborrheic dermatitis and herpes simplex virus.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

The examiner is specifically requested to address whether any seborrheic dermatitis of the Veteran's legs, calves, back or other body parts are related to the seborrheic dermatitis of his scalp, face and neck.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left ring finger fracture (non-dominant) and left small finger stiff proximal interphalangeal flexion contracture with stiffness and pain.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left ring finger fracture (non-dominant) and left small finger stiff proximal interphalangeal flexion contracture with stiffness and pain.  The appropriate DBQ should be filled out for this purpose, if possible.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral pes planus.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral pes planus.  The appropriate DBQ should be filled out for this purpose, if possible.

6.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

